1                                  UNITED STATES DISTRICT COURT

2                                         DISTRICT OF NEVADA

3                                                    ***

4    Virginia Mitschke, individually, as surviving
     heir, and as Co-Administrator of the Estate of        2:14-CV-1099-JCM-VCF
5    Richard Darnell, Decendent
6                        Plaintiffs,                       ORDER TO RELEASE BOND

7             v.

8    Gosal Trucking, LTD., et al.

9                        Defendants.
             Presently before the court is the matter of Virginia Mitschke, et al. v. GosalTrucking, et al.,
10
     case number 2:14-cv-01099-JCM-VCF.
11

12           On August 8, 2014, the court ordered Plaintiff, Virginia Mitschke, to post a security bond

13   for $500.00 pursuant to Nev. Rev. Stat. 18.130 in her individual capacity and, separately, in her
14   capacity as co-administrator of the estate of Richard Darnell. On August 15, 2014, Kaempfer
15
     Crowell posted security bonds on behalf of Virginia Mitschke receipt number NVLAS028424,
16
     NVLAS028425, NVLAS028426, NVLAS028427, NVLAS028428 and NVLAS028429 ($500.00
17
     each). (ECF No. 23-28).
18
19           On March 14, 2016, the court granted the parties’ Stipulation for Dismissal of all claims

20   with prejudice, closing the case. (ECF No. 137). As this matter is now concluded, the court will

21   refund to Kaempfer Crowell on behalf of Virginia Mitschke the six (6) $500.00 security bonds,
22   plus interest.
23
             Accordingly,
24
             IT IS SO ORDERED
25

26                  May____
             Dated this 1, 2019.
                            day of ______, 2019.
27                                                          JUDGE JAMES C. MAHAN
                                                            UNITED STATES DISTRICT JUDGE
28
